IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10563
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JUAN ANTONIO PLATERO-UMANZOR,
a/k/a Juan A. Platero,
a/k/a Juan A. Umanzor,
a/k/a Juan a. Huerta,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:95-CR-78-C
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Juan Antonio Platero-Umanzor appeals his conviction and

sentence for illegal re-entry following deportation in violation

of 8 U.S.C. § 1326.   Platero-Umanzor argues that a prior felony

conviction is an element of the offense which must be alleged and

proved to support an enhanced sentence under § 1326(b)(1).     This


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10563
                              - 2 -

court has held that subsection § 1326(b) is a sentencing

enhancement provision rather than a separate offense.   United

States v. Vasquez-Olvera, 999 F.2d 943, 945-47 (5th Cir. 1993),

cert. denied, 114 S. Ct. 889 (1994).   The appeal is frivolous.

See 5th Cir. R. 42.2.

     DISMISSED.